

	

		II

		109th CONGRESS

		1st Session

		S. 2040

		IN THE SENATE OF THE UNITED STATES

		

			November 17, 2005

			Mr. Akaka (for himself,

			 Mr. Lautenberg, and

			 Mr. Carper) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend the Homeland Security Act of 2002 (6 U.S.C. 101

		  et seq.) to ensure that the Department of Homeland Security is led by

		  qualified, experienced personnel.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Department of Homeland Security

			 Qualified Leaders Act of 2005.

		2.FindingsCongress finds that—

			(1)the Department of Homeland Security, a

			 large organization comprised of 180,000 employees and 22 legacy agencies, has a

			 complex mission of securing the homeland from man-made and natural

			 disasters;

			(2)the Department

			 and the agencies within require strong leadership from proven managers with

			 significant experience in their respective fields; and

			(3)the majority of

			 positions requiring Senate confirmation at the Department do not have minimum

			 qualifications.

			3.Qualifications

			 of certain senior officers

			(a)In

			 generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)

			 is amended by inserting after section 103 the following:

				

					104.Qualifications

				of certain senior officers

						(a)Executive

				Schedule level II or III positions

							(1)PositionsThis

				subsection shall apply to any position in the Department that—

								(A)requires

				appointment by the President, by and with the advice and consent of the Senate;

				and

								(B)is at level II or

				III of the Executive Schedule under section 5313 or 5314 of title 5, United

				States Code, (including any position for which the rate of pay is determined by

				reference to level II or III of the Executive Schedule).

								(2)Additional

				qualificationsIn addition to any other qualification applicable

				to a position described under paragraph (1), any individual appointed to such a

				position shall possess—

								(A)at least 5 years

				of executive leadership and management experience in the public or private

				sector;

								(B)at least 5 years

				of significant experience in a field relevant to the position for which the

				individual is nominated; and

								(C)a demonstrated

				ability to manage a substantial staff and budget.

								(b)Executive

				Schedule level IV positions

							(1)PositionsThis

				subsection shall apply to any position in the Department that—

								(A)requires

				appointment by the President, by and with the advice and consent of the Senate;

				and

								(B)is at level IV of

				the Executive Schedule under section 5315 of title 5, United States Code,

				(including any position for which the rate of pay is determined by reference to

				level IV of the Executive Schedule).

								(2)Additional

				qualificationsIn addition to any other qualification applicable

				to a position described under paragraph (1), any individual appointed to such a

				position shall possess—

								(A)significant

				executive leadership and management experience in the public or private

				sector;

								(B)at least 5 years

				of significant experience in a field relevant to the position for which the

				individual is nominated; and

								(C)a demonstrated

				ability to manage a substantial staff and budget.

								(c)ExceptionsThis

				section shall not apply to the position of—

							(1)the

				Secretary;

							(2)the Deputy

				Secretary of Homeland Security; or

							(3)the Commandant of

				the Coast Guard.

							(d)Rule of

				constructionNothing in this section shall be construed to lessen

				any qualification otherwise required of any position.

						(e)Sense of

				CongressIt is the sense of Congress that individuals nominated

				by the President for the positions of Secretary and Deputy Secretary of

				Homeland Security should possess significant management experience and

				expertise in a relevant field because of the significant level of

				responsibility entrusted to these

				individuals.

						.

			(b)Technical and

			 conforming amendmentThe table of contents in section 1 of the

			 Homeland Security Act of 2002 (6 U.S.C. 101) is amended by inserting after the

			 item relating to section 103 the following:

				

					

						Sec. 104. Qualifications of certain senior

				officers.

					

					.

			

